



Exhibit 10(pp)


____________ Shares    Date of Grant: July 8, 2016




RESTRICTED STOCK


ANNUAL VESTING AWARD


2004 OMNIBUS STOCK AND INCENTIVE PLAN


FOR DENBURY RESOURCES INC.


THIS RESTRICTED STOCK AWARD (this “Award”) is made effective on the Date of
Grant by Denbury Resources Inc. (the “Company”) in favor of ______________
(“Holder”).


WHEREAS, the Company desires to grant to the Holder certain shares of Restricted
Stock under, in accordance with, and for the purposes set forth in, the 2004
Omnibus Stock and Incentive Plan for Denbury Resources Inc., as amended and/or
restated (the “Plan”);


WHEREAS, in accordance with the provisions of the Plan, Restricted Stock will be
issued by the Company in the Holder’s name and be issued and outstanding for all
purposes (except as provided below or in the Plan) but held by the Company
(together with the stock power set forth below) until such time as such
Restricted Stock becomes vested by reason of the lapse of the applicable
restrictions, after which time the Company shall make delivery of the Vested
Shares to Holder; and


WHEREAS, the Company and Holder understand and agree that this Award is in all
respects subject to the terms, definitions and provisions of the Plan, and all
of which are incorporated herein by reference, except to the extent otherwise
expressly provided in this Award.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:


1.    Restricted Stock Award. The Company hereby grants to the Holder an
aggregate of ________ (_______________________) shares of Restricted Stock
(“Award Restricted Stock”) on the terms and conditions set forth in the Plan and
supplemented in this Award, including, without limitation, the restrictions more
specifically set forth in Section 2 below.


2.    Vesting of Award Restricted Stock. The restrictions on the Award
Restricted Stock shall lapse (Award Restricted Stock with respect to which
restrictions have lapsed being herein referred to as “Vested Shares”) and such
Award Restricted Stock shall become (i) non-forfeitable with respect to a
specified percentage of Award Restricted Stock on the dates set forth in (a)
through (c) below, and (ii) will become 100% vested on the occurrence (if any)
of the earliest of the dates set forth in (d) through (g) below:


(a)    34% of the Award Restricted Stock on the date of the 1st Anniversary of
the Date of Grant;
(b)    33% of the Award Restricted Stock on the date of the 2nd Anniversary of
the Date of Grant;




A-1



--------------------------------------------------------------------------------





(c)    33% of the Award Restricted Stock on the date of the 3rd Anniversary of
the Date of Grant;
(d)    the date of Holder’s death or Disability;
(e)    the date of a Change of Control;
(f)    the date of a Post-Separation Change of Control; and
(g)
the date of Holder’s Retirement Vesting Date, provided that such date is at
least one year from the Date of Grant. In the event that Holder’s Retirement
Vesting Date occurs prior to the first anniversary of the Date of Grant, the
vesting date pursuant to this Paragraph 2(g) shall be the first anniversary of
the Date of Grant, unless the Award Restricted Stock has been forfeited pursuant
to Section 3.

For purposes of this Award, the term “Post-Separation Change of Control” means a
Change of Control that occurs following Holder’s Separation, but where such
Separation resulted from the Commencement of the Change of Control prior to
Holder’s Separation. For all purposes of this Award, the term “Commencement of
the Change of Control” shall mean the date on which any material action,
including without limitation through a written offer, open-market bid, corporate
action, proxy solicitation or otherwise, is taken by a “person” (as defined in
Section 13(d) or Section 14(d)(2) of the 1934 Act), or a “group” (as defined in
Section 13(d)(3) of the 1934 Act), or their affiliates, to commence efforts
that, within 12 months after the date of such material action, leads to a Change
of Control involving such person, group, or their affiliates.


3.    Restrictions - Forfeiture of Award Restricted Stock. The Award Restricted
Stock is subject to restrictions including that all rights of Holder to any
shares of Restricted Stock which have not become Vested Shares shall
automatically, and without notice, terminate and shall be permanently forfeited
on the date of Holder’s Separation. Notwithstanding the foregoing, if there is
an applicable Post-Separation Change of Control, the previously forfeited Award
Restricted Stock (and any corresponding Dividend Equivalent) shall be reinstated
and become vested and, for all purposes of this Award, Holder will be deemed to
have Separated on the day after such Post-Separation Change of Control.


4.    Withholding. If and when any shares of Award Restricted Stock and any
related Dividend Equivalents become vested, the minimum statutory tax
withholding required to be made by the Company, or other withholding rate as
determined by the Committee in its discretion if determined not to be
detrimental to the Company or Holder, shall be paid by Holder to the
Administrator, as applicable, in cash, by delivery of Stock, which Stock may be
in whole or in part Vested Shares, based on the Fair Market Value of such Stock
on the date of delivery, or via payroll deduction. The Holder, in his sole
discretion, may direct that the Company withhold at any rate which is in excess
of the minimum withholding rate described in the preceding sentence, but not in
excess of the maximum statutory rate in the Holder's relevant tax jurisdiction,
pursuant to procedures established by the Company,
 
5.    Rights of Holder and Delivery of Vested Shares. As holder of the Award
Restricted Stock, Holder shall have voting rights related to such shares of
Stock to the same extent as an owner of Stock. However, in lieu of the right to
receive regular cash or stock dividends (Dividends) relative to such Award
Restricted Stock, during the restricted period, the Holder is entitled to a
Dividend Equivalent whenever the Company pays a Dividend on the shares of Stock
underlying the Award Restricted Stock, in each case in accordance with, and
subject to, the terms of the Plan and this Award. The amount of the Dividend
Equivalent shall be shares, cash, or




A-2



--------------------------------------------------------------------------------





other property equal to, in the case of (i) cash or shares, the product of (a)
the per-share amount of the Dividend paid and (b) the number of Award Restricted
Stock held on the record date related to the Dividend being paid on the
underlying Stock represented by such Award Restricted Stock; or (ii) other
property, the amount determined by the Administrator. Pursuant to the terms of
the Plan, the Company will retain custody of all Dividend Equivalents (which are
subject to the same restrictions, terms, and conditions as the related Award
Restricted Stock) until the conclusion of the restricted period. If a share of
Award Restricted Stock is forfeited, any such related Dividend Equivalents also
shall be forfeited.
The Administrator shall deliver the Vested Shares and Dividend Equivalent amount
(the former reduced by the number of Vested Shares or cash, as applicable, and
the latter reduced by payroll deduction delivered to the Administrator to pay
required withholding under Section 4 above) to the Holder as soon as reasonably
possible following vesting.
6.    No Transfers Permitted. The rights under this Award are not transferable
by the Holder other than as set forth in the Plan.
7.    No Right To Continued Employment. Neither the Plan nor this Award shall
confer upon the Holder any right with respect to continuation of employment by
the Company, or any right to provide services to the Company, nor shall they
interfere in any way with Holder’s right to terminate employment, or the
Company's right to terminate Holder’s employment, at any time.


8.    Governing Law. Without limitation, this Award shall be construed and
enforced in accordance with, and be governed by, the laws of Delaware.


9.    Binding Effect. This Award shall inure to the benefit of and be binding
upon the heirs, executors, administrators, and permitted successors and assigns
of the parties hereto.


10.    Severability. If any provision of this Award is declared or found to be
illegal, unenforceable or void, in whole or in part, the remainder of this Award
will not be affected by such declaration or finding and each such provision not
so affected will be enforced to the fullest extent permitted by law.


11.    Committee Authority. This Award shall be administered by the Committee,
which shall adopt rules and regulations for carrying out the purposes of the
Award and, without limitation, may delegate all of what, in its sole discretion,
it determines to be ministerial duties to the Administrator; provided, further,
that the determinations under, and the interpretations of, any provision of the
Award by the Committee shall, in all cases, be in its sole discretion, and shall
be final and conclusive.


12.    Clawback. The Award Restricted Stock is subject to any written clawback
policies that the Company, with the approval of the Board, may adopt. Any such
policy may subject the Award Restricted Stock and amounts paid or realized with
respect to the Award Restricted Stock to reduction, cancelation, forfeiture or
recoupment if certain specified events or wrongful conduct occur, including but
not limited to an accounting restatement due to the Company’s material
noncompliance with financial reporting regulations or other events or wrongful
conduct specified in any such clawback policy adopted to conform to the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and rules
promulgated thereunder by the Securities and Exchange Commission and that the
Company determines should apply to the Award Restricted Stock.




A-3



--------------------------------------------------------------------------------





13.    Compliance with Securities Laws. Notwithstanding any provision of this
Award to the contrary, the issuance of Stock will be subject to compliance with
all applicable requirements of federal, state, or foreign law with respect to
such securities and with the requirements of any stock exchange or market system
upon which the Stock may then be listed. No Stock will be issued hereunder if
such issuance would constitute a violation of any applicable federal, state, or
foreign securities laws or other laws or regulations or the requirements of any
stock exchange or market system upon which the Stock may then be listed. In
addition, Stock will not be issued hereunder unless (a) a registration statement
under the Securities Act is at the time of issuance in effect with respect to
the shares issued or (b) in the opinion of legal counsel of the Company, the
shares issued may be issued in accordance with the terms of an applicable
exemption from the registration requirements of the Securities Act. THE HOLDER
IS CAUTIONED THAT DELIVERY OF STOCK UPON THE VESTING OF AWARD RESTRICTED STOCK
GRANTED PURSUANT TO THIS AWARD MAY NOT OCCUR UNLESS THE FOREGOING CONDITIONS ARE
SATISFIED. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance and sale of any shares of Stock subject
to the Award will relieve the Company of any liability in respect of the failure
to issue such shares as to which such requisite authority has not been obtained.
As a condition to any issuance hereunder, the Company may require you to satisfy
any qualifications that may be necessary or appropriate to evidence compliance
with any applicable law or regulation and to make any representation or warranty
with respect to such compliance as may be requested by the Company. From time to
time, the Board and appropriate officers of the Company are authorized to take
the actions necessary and appropriate to file required documents with
governmental authorities, stock exchanges, and other appropriate persons to make
shares of Stock available for issuance.


14.    Section 409A of the Code. It is the intention of the Committee that this
Award is exempt from the Nonqualified Deferred Compensation Rules as a
short-term deferral (within the meaning of such rules), and, as such, that this
Award will be operated and construed accordingly. Neither this Section 14 nor
any other provision of this Award or the Plan is or contains a representation to
the Holder regarding the tax consequences of the grant, vesting, settlement, or
sale of this Award (or the Stock underlying this Award), and should not be
interpreted as such.


[Signature page to follow]
    




A-4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Award to be executed on its
behalf by its duly authorized representatives on the Date of Grant.

 
DENBURY RESOURCES INC.
 
 
 
 
Per:
 
 
 
Phil Rykhoek,
President and Chief Executive Officer
 
 
 
 
Per:
 
 
 
Mark Allen,
Senior Vice President and Chief Financial Officer





Assignment Separate From Certificate


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
Denbury Resources Inc. the _________ Award Restricted Stock subject to this
Award, standing in the undersigned’s name on the books of said Denbury Resources
Inc., and does hereby irrevocably constitute and appoint the corporate secretary
of Denbury Resources Inc. as his or her attorney to transfer the said stock on
the books of Denbury Resources Inc. with full power of substitution in the
premises.


Dated ____________________






________________________________
Holder’s signature
















A-5



--------------------------------------------------------------------------------





ACKNOWLEDGMENT


The undersigned hereby acknowledges (i) receipt of this Award, (ii) the
opportunity to review the Plan, (iii) the opportunity to discuss this Award with
a representative of the Company, and the undersigned’s personal advisors, to the
extent the undersigned deems necessary or appropriate, (iv) the understanding of
the terms and provisions of the Award and the Plan, and (v) the understanding
that, by the undersigned’s signature below, the undersigned is agreeing to be
bound by all of the terms and provisions of this Award and the Plan.


Without limitation, the undersigned agrees to accept as binding, conclusive and
final all decisions or interpretations (including, without limitation, all
interpretations of the meaning of the provisions of the Plan, or this Award, or
both) of the Committee or the Administrator regarding any questions arising
under the Plan, or this Award, or both.


Effective as of the Date of Grant.






________________________________
Holder’s signature


















A-6

